 
Exhibit 10.10

EMPLOYMENT AGREEMENT ADDENDUM #3
 
This Addendum pertains to the Employment Agreement between Thomas H. Axelson
("Employee") and Left Behind Games Inc. ("LBG" or the "Company") as Chief
Financial Officer. Employee and the Company are sometimes individually referred
to herein as a "party" and collectively as the "parties."
 
The “Base Salary” as stated in the original agreement, shall be amended to
include the following provisions:
 

a)  
After Company achieves Initial Revenues: Salary of Seventy-Five Thousand US
Dollars ($75,000.00 USD).




b)  
After Company achieves $4 million in Annual Revenues: Salary of Ninety Thousand
US Dollars ($90,000.00 USD), a Ten Thousand Dollar ($10,000.00) Bonus, and a One
Thousand Dollar ($1,000.00) per month Expense Account to be spent at your
discretion.




c)  
After Company achieves $8 million in Annual Revenues: Salary of One Hundred
Thousand US Dollars ($100,000.00 USD), a Twenty Thousand Dollar ($20,000.00)
Bonus, and a Two Thousand Dollar ($2,000.00) per month Expense Account to be
spent at your discretion.




d)  
After Company achieves $12 million in Annual Revenues: Salary of One Hundred
Twenty-Five Thousand US Dollars ($125,000.00 USD), a Thirty Thousand Dollar
($30,000.00) Bonus, and a Three Thousand Dollar ($3,000.00) per month Expense
Account to be spent at your discretion.




e)  
After Company achieves $16 million in Annual Revenues: Salary of One Hundred
Fifty Thousand US Dollars ($150,000.00 USD), a Fifty Thousand Dollar
($50,000.00) Bonus, and a Five Thousand Dollar ($5,000.00) per month Expense
Account to be spent at your discretion.



 
By signing below, the parties acknowledge they have read, understand and agree
to this terms and conditions of this Addendum.
 

EMPLOYEE       /s/ Thomas H. Axelson   Feb 1, 2005     By:
______________________ __________ Thomas H. Axelson    Date



 
 
 


ACCEPTED:


LEFT BEHIND GAMES INC.
a Delaware corporation



/s/ Jeffrey S. Frichner    Feb 1, 2005     By:_______________________ __________
Jeffrey S. Frichner, President   Date

 

